            Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY BAYNARD,                                :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5459
                                              :
JOHN WETZEL, et al.,                          :
     Defendants.                              :

                                        MEMORANDUM

TUCKER, J.                                                                      MAY 21, 2020

       Plaintiff Henry Baynard brings this civil action, pursuant to 42 U.S.C. § 1983, against

prison officials at several facilities operated by the Pennsylvania Department of Corrections as

well as medical professionals who treated him at those facilities. Baynard generally alleges that

the Defendants surveilled his thoughts, broadcasted his thoughts to other inmates and individuals

outside the institution, and failed to investigate and stop sexual harassment resulting from the

publication of his thoughts. Baynard seeks leave to proceed in forma pauperis. For the

following reasons, the Court will grant Baynard leave to proceed in forma pauperis and dismiss

his Complaint with prejudice as factually baseless, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).1




1
  The Court previously dismissed Baynard’s case without prejudice due to his failure to file a
certified copy of his prison account statement in accordance with 28 U.S.C. § 1915(a)(2) and the
Court’s Order. (See ECF Nos. 4 & 5.) Baynard filed a Motion for Reconsideration and an
appeal; his appeal was subsequently dismissed. (ECF Nos 6-9.) As it is apparent that Baynard
intended to prosecute this case and as he filed a certified copy of his prisoner account statement,
the Court granted the Motion for Reconsideration and reopened this case. (See ECF Nos. 10-12.)
Accordingly, Baynard’s Complaint and his request to proceed in forma pauperis are currently
before the Court.


                                                  1
           Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 2 of 6




I.       FACTUAL ALLEGATIONS2

         The theme underlying Baynard’s Complaint is that prison officials at SCI-Greene, SCI-

Fayette, SCI-Graterford, and SCI-Phoenix “provid[ed] inmates with tablets to see inside plaintiff

Baynard’s cell and see his thoughts, play[ed] his thoughts on the PA of each unit he was housed,

us[ed] homosexual inmates to attempt to homosexualize him and torture him psychologically and

enable[ed] inmates to do this from other institutions” in violation of Baynard’s constitutional

rights. (ECF No. 2 at 13.)3 Baynard appears to be alleging that the conduct in question began on

February 6, 2018, when he was placed in a psychiatric observation cell at SCI-Greene. (Id. at 3.)

He contends that an unidentified correctional officer used the facility’s PA system to call him a

homosexual, broadcast old phone conversations between Baynard and his loved ones, and

broadcast Baynard’s own thoughts to other inmates. (Id.) Other inmates were also allegedly

given the ability to see inside Baynard’s cell by hidden cameras, which permitted them to see

Baynard’s thoughts and observe him using the toilet. (Id.)

         Baynard claims he “was used as entertainment by these inmates and eventually loved

ones as well who were free citizens that were allowed to ‘skype’ and see the inside of [his] cell

and thoughts.” (Id. at 4.) The correctional officer at SCI-Greene also allegedly revealed that he

had been watching Baynard and monitoring his thoughts for five months due to an

“investigation.” (Id.) Baynard was eventually moved out of the psychiatric observation cell, but

the monitoring and broadcasting of his thoughts and conduct continued. (Id.) Other inmates’

voices were also allegedly broadcast over the prison’s PA system, and those inmates, in




2
 The following allegations are taken from the Complaint and the exhibits attached to the
Complaint.
3
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                 2
          Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 3 of 6




particular certain homosexual inmates, would taunt and harass him with sexualized noises and

comments, sometimes by using the voices of Baynard’s loved ones. (Id. at 4-5 & 7.)

        The monitoring and broadcasting of Baynard’s thoughts and the voices of other inmates

continued for months, even when Baynard was assigned to a new housing unit or transferred to

another facility. Staff, inmates, and others watching through Skype continued to observe

Baynard showering and using the toilet. (Id. at 5.) Baynard alleges that prison officials at SCI-

Phoenix participated in the “torture” by removing most of the female correctional officers from

the special unit where Baynard was housed and “assign[ing] Hispanic males or homosexual-

effeminate males to work the unit so the homosexual inmate could play his game.” (Id. at 8.)

Baynard also alleges that he would not have been placed on the unit where this occurred but for

“false results of the psychological evaluation given by Lisa Duncan . . . [identified as a

psychologist at SCI Fayette]” which concluded that Baynard was “schizotypac.” (Id. at 9.)

Baynard adds that a psychiatrist at SCI Fayette “cajoled” him into taking Haldol and Cogentin

prior to his transfer to SCI Phoenix. (Id. at 10.)

        As a result of the publication of his thoughts and actions, as well as the voices and taunts

directed at him, Baynard filed grievances and notices, as well as complaints under the Prison

Rape Elimination Act (“PREA”). He alleges that authorities at times ignored his complaints and

at other times, failed to adequately address them. Baynard also alleges that, “although everyone

can hear [his] thoughts, every sound in [his] cell and the voice of the homosexual inmate along

with [his] female loved ones[’] voices on the PA system of the unit they pretend as if they

don’t.” (Id. at 9; see also id. at 11.)

        Based on the above and additional similar allegations, Baynard seeks damages, a

declaration that his rights were violated, and “a preliminary and permanent injunction ordering



                                                     3
          Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 4 of 6




[certain Defendants] to stop reading [his] thoughts and take the tablet from the homosexual

inmate which allows him to see [Baynard’s] thoughts and cell and give him access to

[Baynard’s] phone call[s].” (Id. at 14.) Baynard also asks for an injunction to prevent certain

Defendants from monitoring his “every act by ‘spying’ on [him] through hidden cameras in [his]

wall” and to change the relevant security policies. (Id.)

II.    STANDARD OF REVIEW

       The Court will grant Baynard leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action.4 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it is frivolous.

A complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). It is legally baseless if “based on an indisputably meritless

legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless

“when the facts alleged rise to the level of the irrational or the wholly incredible.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992). As Baynard is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Baynard may not proceed on his claims because his allegations are factually baseless. As

summarized above, Baynard asserts that prison officials, other inmates, and members of the

public are watching his every move and listening to his thoughts through the public address

system in various state correctional facilities. He also alleges that inmates and staff use these

same systems to taunt and harass him, at times by using the voices of his loved ones. Overall,




4
 However, as Baynard is incarcerated, he will be obligated to pay the filing fee in installments,
pursuant to 28 U.S.C. § 1915(b).
                                                  4
          Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 5 of 6




his allegations rise to the level of factually frivolous. As these allegations underlie Baynard’s

claims, the Court will dismiss Baynard’s Complaint on that basis.5 See Caterbone v. Nat'l Sec.

Agency, 698 F. App’x 678, 679 (3d Cir. 2017) (per curiam) (dismissing appeal as frivolous

where underlying allegations were based on plaintiff’s assertion that he was a “victim of U.S.

sponsored mind control and cointelpro harassment program”); Golden v. Coleman, 429 F. App’x

73, 74 (3d Cir. 2011) (per curiam) (finding factually frivolous allegations that “various prison

employees at the State Correctional Institution in Fayette, Pennsylvania, where [the plaintiff] was

formerly incarcerated, violated his constitutional rights by planting ‘Government Micro Eye

Cameras’ in his food and broadcasting images obtained from those cameras on prison

television”); Jorge v. Torres, Civ. A. No. 18-14674, 2019 WL 2385942, at *3 (D.N.J. June 6,

2019) (“Plaintiff’s factual allegations that the Police are monitoring his every move and that the

Police do so by telephone recruitment ‘of informants, spies, and willing constituates [sic]’ is

exactly the type of ‘fantastic or delusional scenario[ ]’ warranting dismissal under 28 U.S.C. §

1915(e)(2)(B)(i).” (citing cases)).

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Baynard leave to proceed in forma

pauperis and dismiss his Complaint. Baynard will not be permitted to file an amended complaint




5
 To the extent Baynard is challenging the medical opinion of the psychiatrists and psychologists
who treated him in a manner that is not without factual merit, he still has not alleged a basis for a
claim. To state an Eighth Amendment claim based on the failure to provide medical treatment, a
prisoner must allege facts indicating that prison officials were deliberately indifferent to his
serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835 (1994). However, allegations
of medical malpractice and mere disagreement regarding proper medical treatment are
insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d
Cir. 2004). Nothing in Baynard’s Complaint provides a basis for a deliberate indifference claim.
Even if Baynard disagreed with the diagnosis or treatment decisions of the psychiatrists and
psychologists who treated him, that disagreement would not support a constitutional claim.
                                                  5
         Case 2:19-cv-05459-PBT Document 13 Filed 05/21/20 Page 6 of 6




because the Court concludes that amendment would be futile. An appropriate Order follows,

which will be docketed separately.

                                           BY THE COURT:

                                           /s/Petrese B. Tucker

                                           PETRESE B. TUCKER, J.




                                              6
